Citation Nr: 0424629
Decision Date: 09/07/04	Archive Date: 10/04/04

Citation Nr: 0424628	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-05 642	)	DATE SEP 07 2004
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
1966 Board of Veterans' Appeals decision that disallowed the 
veteran's claim of entitlement to a rating in excess of 20 
percent for postoperative residuals of subtotal gastrectomy.  

2.  Whether there was clear and unmistakable error in a 
January 1973 Board of Veterans' Appeals decision that 
disallowed the veteran's claim of entitlement to a rating in 
excess of 20 percent for postoperative residuals of subtotal 
gastrectomy.  

3.  Whether there was clear and unmistakable error in a June 
1988 Board of Veterans' Appeals decision that disallowed the 
veteran's claim of entitlement to a rating in excess of 40 
percent for postoperative residuals of subtotal gastrectomy.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on the motion of the veteran, pursuant to 38 U.S.C.A. 
§ 7111 (West 2002).  The Board denied the motion in a 
decision dated April 1, 2004.  


FINDINGS OF FACT

1.  The veteran served on active duty from August 1950 to 
April 1952.  

2.  On April 6, 2004, the Board was notified by the veteran's 
attorney-representative that the veteran died on March [redacted], 
2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died before the Board's decision 
on his motion was decided and promulgated.  A death 
certificate received in May 2004 confirms the fact that he 
died on March [redacted], 2004.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The motion alleging clear and unmistakable error in 
prior final Board decisions has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7111(c); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b).  

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's motion or to any 
derivative claim brought by a survivor of the veteran.  See 
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998) (accrued 
benefits statute "creates a narrowly limited exception to 
the general rule that a veteran's claim for benefits does not 
survive the veteran").  


ORDER

The motion is dismissed.  



		
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


Citation Nr: 0408480	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-05 642	)	DATE
	)
	)


THE ISSUES

1.   Whether there was clear and unmistakable error (CUE) in 
a March 1966 Board of Veterans' Appeals (Board) decision that 
disallowed the veteran's claim for a rating in excess of 20 
percent for postoperative residuals of subtotal gastrectomy.

2.   Whether there was CUE in a January 1973 Board decision 
that disallowed the veteran's claim for a rating in excess of 
20 percent for postoperative residuals of subtotal 
gastrectomy.

3.  Whether there was CUE in a June 1988 Board decision that 
disallowed the veteran's claim for a rating in excess of 40 
percent for postoperative residuals of subtotal gastrectomy.


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This matter comes to the Board on motion from the veteran, 
pursuant to 38 U.S.C.A. § 7111 (West 2002).

The veteran's representative has raised the issue of the 
veteran's entitlement to an increased rating for service-
connected post-gastrectomy syndrome, and for service 
connection for osteoarthritis and a psychiatric disorder.  
The representative has also raised the issue of the veteran's 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
and has asserted claims of CUE in all prior Regional Office 
(RO) decisions that "have not been subsumed" by the Board's 
decisions in March 1966, January 1973, and/or June 1988.  
Inasmuch as it does not appear that the RO has had an 
opportunity to review these claims in the first instance, 
they are referred to the RO for further action, as 
appropriate.


FINDINGS OF FACT

1.  By decisions entered in March 1966 and January 1973, the 
Board disallowed the veteran's claim for a rating in excess 
of 20 percent for postoperative residuals of subtotal 
gastrectomy.

2.  By a decision entered in June 1988, the Board disallowed 
the veteran's claim for a rating in excess of 40 percent for 
postoperative residuals of subtotal gastrectomy.

3.  In deciding the veteran's claims in March 1966, January 
1973, and June 1988, the Board did not commit an error of 
fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.


CONCLUSIONS OF LAW

1.  The March 1966 Board decision was not clearly and 
unmistakably erroneous in disallowing the veteran's claim for 
a rating in excess of 20 percent for postoperative residuals 
of subtotal gastrectomy.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2003); Schedule for 
Rating Disabilities, 29 Fed. Reg. 6,717 (May 22, 1964); 38 
C.F.R. § 3.321 (1964).

2.  The January 1973 Board decision was not clearly and 
unmistakably erroneous in disallowing the veteran's claim for 
a rating in excess of 20 percent for postoperative residuals 
of subtotal gastrectomy.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2003); 38 C.F.R. 
§§ 3.321, 4.16, 4.112, 4.114 (Diagnostic Code 7308) (1972).

3.  The June 1988 Board decision was not clearly and 
unmistakably erroneous in disallowing the veteran's claim for 
a rating in excess of 40 percent for postoperative residuals 
of subtotal gastrectomy.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2003); 38 C.F.R. 
§§ 3.321, 4.16, 4.112, 4.114 (Diagnostic Code 7308) (1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted previously, the veteran was discharged from service 
in April 1952.  At that time, he weighed 144 pounds.

After service, the veteran filed an application for VA 
(Veterans Administration or Department of Veterans Affairs) 
hospital treatment or domiciliary care.  He also filed an 
original claim for service connection for an "ulcerated 
stomach".  He reported that the condition began around 
February 1952, and that he had been treated by a Dr. Tom 
Guyton.

In May 1952, the veteran was evaluated for VA treatment 
purposes.  Dr. Tom Guyton was the evaluating physician.  Dr. 
Guyton noted that he had treated the veteran two months 
earlier, during service, for a duodenal ulcer.  It was noted 
that the veteran had a history of pain and burning in the 
epigastrium; that he was tender to palpation; that X-rays in 
February 1952 had revealed an active duodenal ulcer in the 
first portion of the duodenum; that he had followed a diet 
for a short time with relief of symptoms; and that the pain 
and symptoms had returned in March 1952.  The veteran 
reported that he did not have an occupation.

VA received a statement from a friend of the veteran in July 
1952.  He had known the veteran for 19 months, while in 
service.  He and the veteran were out together one night in 
February 1952, when the veteran was home on leave.  The 
veteran stated that he was having sharp pains and began to 
pass a large amount of blood from his bowels.  The veteran 
went to see Dr. Guyton the next morning, X-rays were made, 
and he was given medication and placed on a strict diet.  He 
had not seemed to feel very good since that time.

The veteran was again evaluated by Dr. Guyton in September 
1952.  Dr. Guyton noted that the veteran had had intermittent 
attacks of epigastric pain, with improvement and relief for 
short periods, since February 1952.  He recently had an 
attack of sour belches accompanied by acute pain in the 
abdomen.  He was very constipated, had lost some weight (15 
pounds), and had tenderness over the duodenum.  There was 
moderate rigidity over the epigastrium when having an attack.  
The veteran reported that he was a truck driver.

A report of contact, dated in October 1952, shows that the 
veteran presented at a VA office in Decatur, Alabama, 
requesting medical treatment.  It was noted that he had made 
several trips to the VA office, complaining of his stomach 
and stating that he could not hold a job or do anything else 
much with the condition aggravating him at short intervals as 
it was.  At the time of the contact, he reported that he was 
employed by the Tennessee Valley Authority (TVA).  It was 
noted that his speech and appearance indicated that he was 
very anxious about his condition and "his general appearance 
was indicative that he might be suffering some pains in his 
body and was very nervous over same."  A letter was prepared 
for the veteran, wherein it was noted, among other things, 
that he had experienced some improvement in his ulcer-related 
symptoms after filing his initial application for 
hospitalization; that his symptoms became aggravated in 
September 1952; and that he had suffered with the condition 
ever since service.

The veteran was examined for VA compensation purposes in 
November 1952.  He reported that he had had an "ulcerated 
stomach" and "bleeding ulcer" since February 1952.  He 
also reported "bowel trouble".  He stated that he had pain 
during the night and in the late afternoon, and that he took 
alkalis.  He denied that he had ever vomited blood or had 
tarry stools, and indicated that he had been employed as a 
truck driver with the TVA since July 1952.  On physical 
examination, it was noted that he had a medium build, that he 
weighed 150 pounds, and that his maximum weight in the past 
year had been 155 pounds.  He complained of moderate pain on 
deep pressure over the epigastrium and the right 
hypochondrium.  A gastrointestinal (GI) series revealed that 
the duodenum was deformed and tender to palpation, and that 
there was moderate pylorospasm.  The final diagnosis was that 
he had an active duodenal ulcer.

That same month, the veteran was also evaluated for VA 
treatment purposes.  He reported that he had had trouble with 
his stomach since February 1952.  He stated that he was a 
truck driver, and that he had not been hospitalized since his 
discharge from service.  He complained of pain during the 
night and late afternoon, and denied vomiting blood or having 
tarry stools.  X-rays were noted to show an active duodenal 
ulcer.

A report of contact, dated in December 1952, shows that the 
veteran again presented at the VA Office in Decatur, Alabama, 
requesting medical treatment.  He reported that he had 
returned from Korea in February 1952, that he had had "an 
attack with his stomach" later that same month, while 
furloughed home, and that he had seen a physician and been 
told that he had an "ulcerated stomach".  It was noted that 
the veteran had made numerous visits to the VA office, 
"complaining of his stomach and cramping . . .."  At the 
time of contact, the veteran complained of present severe 
pain from his stomach condition and a severe attack of 
cramping the night before.

By a decision entered in December 1952, the RO in Montgomery, 
Alabama granted service connection for a duodenal ulcer.  The 
RO assigned a 20 percent evaluation therefor under Code 7305-
7541, effective from April 1952.

When the veteran was examined for VA treatment purposes later 
that same month, he complained of daily cramps in the 
epigastrium, coming mostly at 2 a.m.  There was tenderness 
over the abdomen, particularly over the epigastrium.  It was 
noted that he was constipated and had sour belches and much 
gas, and that his symptoms began in February 1952.  Reference 
was made to "hemorrhages".  He indicated that he was 
unemployed.

A letter from a Contact Representative, dated in January 
1953, indicates that the veteran visited the VA office in 
Decatur in late December 1952 "apparently suffering great 
pain from some cause . . .."  It was noted that his sickness 
was evidenced in his face, eyes, and manner, and that he 
reported that he could not hold a job on account of his 
disability and "would like some service".

In January 1954, the veteran underwent X-ray and a GI series 
performed by E. E. Camp, M.D.  It was noted that the stomach 
was normal in size and shape, and emptied rapidly.  
Peristalsis was quite active and uninterrupted.  The duodenal 
cap was tender to pressure and constantly deformed, and spot 
films revealed an ulcer niche.  The conclusion was that the 
veteran had a duodenal ulcer without evidence of obstruction.

When the veteran was examined for VA compensation purposes in 
January 1958, he stated that "[f]oods sour on my stomach . . 
.."  He reported pain in the area of the epigastrium, and 
said that the condition was relieved by alkalis.  He 
indicated that he vomited occasionally, but gave no history 
of tarry stools.  He stated that his bowels moved daily, as a 
general rule; though he occasionally missed a day and had to 
take a mild laxative.  X-rays revealed that his stomach was 
not remarkable.  No spasm or local tenderness was present at 
the time of fluoroscopy.  The duodenal bulb continued to show 
a moderate degree of deformity, but there was no ulcer crater 
demonstrable.  He weighed 145 pounds.  The diagnostic 
assessment was that he had chronic duodenal ulcer disease 
with duodenal bulb deformity.

By a decision entered in February 1958, the RO confirmed and 
continued the veteran's prior 20 percent evaluation for 
duodenal ulcer.  The veteran was notified of the RO's 
determination, and did not appeal.

In April 1962, someone called the RO to request assistance in 
securing the veteran's hospitalization.  It was noted that 
the veteran was suffering from ulcers, that he was engaged in 
construction work, and that he became ill on the job the 
previous Friday.  It was also noted that a physician, Dr. M. 
D. Jacobs, had called to report on the veteran's condition.  
The physician reportedly stated that the veteran had a very 
large, active duodenal ulcer that had been present for 
several years; that he was having more and more pain in the 
region; that there was no evidence of bleeding; and that 
"[h]e is also having emotional problem[s] along with this."  
Hospitalization was recommended.

Thereafter, the veteran was hospitalized in a VA facility 
from April 11 to May 26, 1962.  He presented with complaints 
of pain in the epigastrium; pains in the left chest radiating 
to the shoulder; and marked nervousness, tenseness, and an 
inability to concentrate and work.  It was noted that he was 
a welder.  He reported that he had worked steadily since his 
discharge from service, even while suffering terrific agonies 
with his stomach and losing much sleep at night.  He stated 
that, about two years before the hospital admission, he had 
suddenly stopped having such severe pains in his stomach and, 
instead, started to have pain, muscle tightness, numbness, 
weakness, and paresthesias in multiple areas.  He 
particularly noted a tight, tense, gripping pain that tended 
to "grab" him in the left anterior chest and radiate to his 
left shoulder.  The examining physician noted that this 
appeared to nearly paralyze the veteran and render him 
incapable of any thought or action.  The examiner also noted 
that the veteran had had numerous examinations, including 
electrocardiograms (EKG's) and special heart examinations, 
and had been told that there was nothing wrong.  The examiner 
indicated that the veteran had been told that he had a 
"hyperventilation syndrome", and that he had overcome that 
tendency somewhat, but that the veteran felt that his ulcer 
was to blame for all of his problems.  The veteran stated, 
"The ulcer pain made me so nervous and wore me down that 
when my stomach stopped hurting, it spread all over me".  It 
was noted that he took medication for his stomach and his 
nerves.

On physical examination, it was noted that a review of the 
veteran's respiratory system was negative, except for 
tightness on breathing.  Cardiac palpitation was noted at 
times.  The veteran appeared healthy, but tense and nervous.  
His lungs were clear, except for an occasional musical rale.  
A mild sinus arrhythmia was noted.  He claimed tenderness in 
the epigastrium and right hypochondrium.  Routine complete 
blood count (CBC) was essentially within normal limits.  On 
GI series, the duodenal bulb was somewhat deformed due to 
scarring from healing of old ulcers, but no evidence of 
active ulceration was present.  It was noted that the 
possibility of a sliding hernia of the distal duodenum and 
very proximal portion of the jejunum into the lesser 
peritoneal sac had to be considered.  On repeat GI series, 
there was no evidence of intrinsic lesion of the esophagus or 
stomach.  However, there was a persistent deformity of the 
first portion of the duodenum as may be associated with 
chronic duodenal ulceration.

During the course of hospitalization, the veteran gained 
about five pounds.  He was given a bland diet.  He was rather 
demanding for conferences with his ward physician, during 
which he recounted in a typical psychoneurotic fashion at 
great length his various symptoms and how they affected him, 
particularly his ability to work.  He may have gained some 
benefit from these conferences.  As hospitalization 
progressed, he became less nervous, less tense, had less 
stomach distress, and appeared to make a better adjustment 
generally.  However, he felt that there had been insufficient 
improvement, and that return to work could immediately cause 
him to become more symptomatic.  No psychiatric evaluation 
was obtained.  The pertinent diagnoses at hospital discharge 
were chronic duodenal ulcer disease, symptomatic; and 
psychoneurotic reaction, exact type undetermined with some 
conversion tendency.

By a decision entered in July 1962, the RO confirmed and 
continued the veteran's prior 20 percent evaluation for 
duodenal ulcer.  The RO also denied a temporary total rating 
for the aforementioned period of hospitalization, and denied 
service connection for a psychoneurosis.  The veteran was 
notified of the RO's determination, and did not appeal.

VA clinical records, dated in September 1964, show that the 
veteran presented for approval of VA fee basis treatment.  He 
complained of sour stomach, excessive gas, headache, and pain 
in the left chest.  He indicated that he had a constant, 
gnawing pain in his abdomen, especially two to three hours 
after meals.  He reported that he took his medication as 
directed, and that it gave him some relief; however, there 
were times when he needed to see a physician promptly.  He 
indicated that he was on a bland diet, and he denied having 
nausea, vomiting, or bleeding.  On physical examination, it 
was noted that the veteran was well nourished and did not 
appear particularly ill.  He weighed 1481/2 pounds.  There was 
tenderness over the epigastrium.  Fee basis treatment was 
approved, and subsequent reports of outpatient medical 
services, dated through October 1964, show that he was 
treated for stomach pain, weakness, and nausea.

An October 1964 letter was received from Charlie H. Burt, 
M.D., in connection with a claim for reimbursement of medical 
expenses.  Dr. Burt reported that he had been called for 
surgical consultation in February 1964, in connection with 
problems the veteran was having with a pyloric obstruction.  
The veteran was admitted to the hospital for protracted 
nausea and vomiting and a boring pain into the region of the 
back.  A 60-percent resection gastrectomy was performed, and 
the patient's postoperative course was "essentially 
uneventful".

Letters from James C. Nash, M.D., dated in December 1964, 
were also received.  Dr. Nash indicated that he began 
treating the veteran for recurrent duodenal ulcer in November 
1960; that his symptoms of abdominal pain, nausea, vomiting, 
and inability to eat became worse; and that he was carried 
into the physician's office in very serious condition in 
February 1964, with stupor, hypotension, marked dehydration, 
upper abdominal distention, and excruciating pain in his 
abdomen.  He was immediately admitted to the hospital, where 
X-rays showed complete pyloric obstruction and possible 
perforated ulcer, and a subtotal gastrectomy was performed.  
He was discharged from the hospital in March 1964, and "was 
disabled to work for several weeks".

The veteran was examined for VA compensation purposes in 
January 1965.  He reported that he had had about 60 percent 
of his stomach surgically removed in February 1964.  He 
indicated that he felt that the surgery had done him a lot of 
good, but that he still had bloating spells at times and a 
"dull aching and hurting" that went up into his chest.  He 
said that he ate small meals about six times a day, and that 
he still took Maalox and nerve pills.  He reported that he 
had not vomited or passed any blood, and that he did not have 
to run to the bathroom after every meal.  However, he was 
afraid of getting back to the same shape he was in before the 
operation, and thought that his nerves seemed to keep him 
"torn up" or affected his stomach.

On physical examination, the postoperative incision was well 
healed.  The veteran was not tender over the lower abdomen, 
but he was tender over his upper abdomen.  His weight was not 
reported, but it was noted that he appeared undernourished 
and thin.  Fluoroscopic examination revealed a probable post-
surgical mucosal irregularity of the gastric remnant.  The 
diagnosis was post-operative gastrectomy for duodenal ulcer.

On neuropsychiatric examination in January 1965, the veteran 
reported that he worked as a welder in construction when he 
was able.  He stated that lately he had not been able to do 
it much.  He indicated that he got so nervous and weak and 
anxious, and his stomach hurt, and that he just could not do 
any type of work.  He expressed a desire to take training for 
something else, if it was available.  In addition to his 
stomach trouble, he complained of dizziness; "fainty" 
spells; his heart beating fast; numbness in his hands, 
fingers, and wrists; and trouble sleeping.  The examining 
physician noted that the veteran was tense, anxious, and 
nervous.  He was not depressed at the time of the 
examination, but probably was at times when he tried to work 
and was not very successful.  His judgment and insight were 
faulty, and it was noted that he appeared to be dependent and 
somewhat immature and probably had a good deal of trouble 
making any decisions.  The diagnosis was anxiety reaction.

By a decision entered in February 1965, the RO confirmed and 
continued the veteran's prior 20 percent evaluation for 
postoperative residuals of duodenal ulcer.  Thereafter, in 
April 1965, VA received a March 1965 letter from Charlie H. 
Burt, M.D.  The letter contained the same essential 
information as that found in his letter of October 1964 
(summarized above).

In August 1965, the veteran filed a VA Form 1-9 (Appeal to 
Board of Veterans Appeals), expressing his disagreement with 
the RO's February 1965 decision.  In support of his appeal, 
the veteran noted that it was necessary for him to eat six to 
eight times daily, and that he lost "much time from 
employment and with weight loss".  Appended to the veteran's 
August 1965 appeal were further statements from Drs. and 
Nash, and a statement from the veteran's employer.

The statement from Dr. Burt, dated in April 1965, indicated 
that the veteran had undergone a 60 percent gastric resection 
and bilateral vagotomy in February 1964 as a result of 
chronic duodenal ulcer and pyloric stenosis.  Dr. Burt 
indicated that, subsequent to the surgery, the veteran 
reported a "fluttering of the heart" and fainting episodes, 
usually accompanied by profuse sweating after eating.  Dr. 
Burt stated, "This, no doubt, is a post-gastrectomy syndrome 
complex."  Dr. Burt noted that the intake of sweets 
aggravated the veteran's symptoms, and that he complained of 
tightness in the chest brought on by fullness of the stomach 
or gas.  Dr. Burt noted that constipation had bothered the 
veteran on and off since surgery, "which is unusual 
following the vagotomy".  He indicated that the veteran's 
symptoms persisted, even though it had been more than a year 
since the surgery, and noted that the veteran had lost time 
from work.

Dr. Nash reported in his statement of June 1965 that he had 
treated the veteran after his subtotal (60 percent) 
gastrectomy operation in February 1964.  More specifically, 
Dr. Nash stated that he had treated the veteran for certain 
"complications" of the surgery, which included a so-called 
"dumping syndrome" and "increasing anxiety nervous 
reaction"; conditions that "have been increasingly 
disabling[,] causing him to lose more and more time from 
work.  Dr. Nash further indicated that, even with eating six 
to eight times per day, the veteran had frequent episodes of 
weakness, sweating, tremor, nervous reaction, and low 
pressure.  The doctor stated, "In my opinion[,] this veteran 
deserves much more than the 20% disability he is drawing and 
has been drawing even before his stomach surgery."

The statement from the veteran's employer, dated in July 
1965, indicates that he was employed with the company since 
1963.  The letter states that he lost time before his 
operation in February 1964, and that he still had trouble 
with his stomach and lost time from work after the surgery.  
The employer stated, "It is my opinion this man has worked 
days when he wasn't able due to medical expenses and family 
obligations."

VA scheduled the veteran for another compensation examination 
in September 1965.  He weighed 148 pounds.  The examining 
physician stated that "he does not appear too much 
underweight at the present, but he does lose anywhere from 
five to ten pounds at intervals."  It was noted that there 
had been no recent bleeding; that he was unable to vomit, but 
did pass mucus quite often through the bowels; and that he 
reported having discomfort in the chest and upper abdomen, 
dizzy spells, weak spells, and nervous spells, all of which 
were worse after he ate.  He also complained of being 
constipated.  The veteran indicated that he had lost about 
one month from work during the year, and stated that he was 
only able to do his work because the boss was good to him and 
helped him along.  He reported having very little appetite, 
indicated that his stomach would "knot up", and stated that 
he "just does not feel good".

The examining physician opined that it was impossible to tell 
which of the veteran's symptoms were due to his stomach and 
which may be due to his nervous condition.  It was noted that 
some of the symptoms he complained of were present before the 
operation, but that from the veteran's description it sounded 
like he had a dumping syndrome.  On physical examination, the 
postoperative scar was well healed and asymptomatic.  There 
were no enlarged, palpable organs, he was not tender in any 
one spot, and the bowel was normal brown.  The diagnosis was 
residuals of partial resection of the stomach with bilateral 
vagotomy.

Subsequently, in December 1965, the veteran filed another VA 
Form 1-9.  He stated, in part, "I have had a lot of trouble 
with my stomach to the point that I have lost a lot of time 
from employment and my nerves have become so severe and to 
the point to where they are affecting my health in general 
and my relations with other people."

Based on a review of the foregoing evidence, the Board, by a 
decision entered in March 1966, denied the veteran's appeal 
for a rating in excess of 20 percent for postoperative 
residuals of subtotal gastrectomy.  The Board took note of 
the fact that the veteran's postoperative residuals were 
manifested by dizziness and weakness, worse after meals, and 
that he had lost time from work.  However, with regard to 
weight loss, the Board found that although the veteran had 
experienced periodic variations in his weight (ranging from 
144 to 150 pounds since the time of his separation from 
service), he had not manifested an appreciable amount of 
weight loss, sustained over a period of time.  Based on that 
finding, and the lack of evidence indicating that the 
veteran's condition was manifested by diarrhea, the Board 
found that the veteran's postoperative residuals were not 
productive of more than "mild" disability, and that an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7308, was not warranted.

In November 1966, a U.S. Senator wrote the RO on the 
veteran's behalf.  It was noted that the veteran had told the 
Senator that he had had 75 percent of his stomach removed, 
and that he felt that he should be entitled to a 70 percent 
rating for his disability.

Later that same month, the RO responded to the Senator.  The 
RO informed the Senator that the veteran had been examined in 
September 1965; that the evidence at that time failed to show 
a material change in his disability; that his rating was 
therefore unchanged; that the Board confirmed the RO's 
decision in March 1966; and that the veteran had not 
submitted any additional evidence to reopen his claim.  The 
RO noted that, if there was a change in the veteran's 
disability since the time that the matter was last 
considered, the veteran should submit a statement from his 
physician showing the change, along with a report of a recent 
examination, the diagnosis made, and the findings supporting 
the diagnosis.

The next communication from the veteran was received by VA in 
March 1971.  He reported that he had been seen at the VA 
hospital in Birmingham, Alabama in February 1971; that he had 
an electrocardiogram (EKG) and blood tests; that he was given 
some medication; and that he was told to try the medication 
for two weeks to see "if it would straighten me out".  He 
reported that the recent medication had not improved his 
condition, and that medications prescribed by local doctors 
in recent years had likewise been of little benefit.  He 
asserted that his condition had worsened over course of the 
last few years, and asked that he be scheduled for an 
examination to determine, among other things, whether he was 
entitled to an increase in compensation.

The RO subsequently obtained copies of two VA medical 
certificates, dated in January and February 1971.  The 
certificates collectively show that the veteran presented for 
examination with complaints of having a lot of pain and 
discomfort in his abdomen.  He stated that he had a dull ache 
in his stomach; that food soured in his stomach; and that he 
had pain going up into his chest.  He indicated that he took 
medication regularly, but never achieved anything other than 
temporary results.  He also reported that these problems 
caused him nervousness and anxiety; that he had many 
"anxiety attacks"; and that he was on Valium, which seemed 
to relieve his "spells".  It was noted that he had had a 60 
percent subtotal gastric resection; that he took a lot of 
Maalox; that he had had some syncope at times; and that it 
was possible from his history that he had a dumping syndrome.  
Physical examination was negative and EKG was "OK". The 
diagnostic assessment was post gastrectomy syndrome with some 
"dumping" and anxiety and possible anastomotic ulcer.  A 
clinical impression of "THAL" was also recorded.

When the veteran was examined for VA compensation purposes in 
May 1971, he complained of a dull aching in the chest, 
especially in the left side; a sensation of fullness in the 
epigastrium, relieved by meals or antacids; occasional 
vomiting; nausea and belching after meals; poor appetite; 
occasional abdominal cramps; constipation; and dizziness.  It 
was noted that he had no history of melena or hematemesis.  
On physical examination, he weighed 155 pounds.  His abdomen 
was tender in the epigastrium to palpation, and there was a 
10-inch scar in the mid-epigastrium from the gastrectomy.  
The rest of the physical examination was normal.  A GI series 
revealed a gastric resection of about 50 to 60 percent with 
gastroenteroanastomosis end to end, with a Billroth-type 
anastomosis, without any definite visualization of an ulcer.  
The final diagnostic assessment was postoperative residuals 
of Billroth I anastomosis.

When the veteran underwent VA neuropsychiatric examination in 
July 1971, he reported he was employed by a construction 
company, and had been for 41/2 months.  It was noted that his 
non-VA income amounted to $7,000.00 per year.  He mentioned 
having problems with an ulcer and a heart condition, but his 
main complaints were referable to his gastric difficulties.  
He reported taking Valium and Maalox, and complained of gas 
pains in his chest "which knock me to [my] knees, my stomach 
gets in a knot".  It was noted that his last hospitalization 
for psychiatric purposes was in 1961 or 1962, and that he was 
currently undergoing fee basis outpatient treatment.  The 
veteran described his psychiatric condition as poor.  He felt 
that this had not changed since the time of his last 
psychiatric examination.  He complained of black-out spells; 
headaches; knots in his stomach; and trouble going to sleep 
at times.  It was noted that he had a long history of typical 
anxiety/hyperventilation features associated with great 
concern over his physical problems.  It was also noted that 
he was "quite theatrical, i[.]e., 'fighting this thing so 
long-time I got help from VA-[n]o education-[n]eed 100% 
disability and re-education so I can do lighter work.'"

On examination, the veteran was preoccupied with one or more 
physical complaints for which there was an apparent organic 
basis, i.e., abdominal bloating, pain, and dumping syndrome.  
It was noted that there were occasional periods of 
apprehension and worry, that there was "no psychiatric 
impairment in his work or leisure time activities", that 
"[t]he overall severity of his psychiatric illness is 
minimal", and that the [d]egree of psychiatric impairment is 
none".  The diagnostic assessment was psychoneurotic anxiety 
reaction, chronic, minimal.

By a decision entered in August 1971, the RO confirmed and 
continued the veteran's prior 20 percent evaluation for 
postoperative residuals of duodenal ulcer.  In September 
1971, he filed a notice of disagreement.  He pointed out 
that, since the time of his discharge from service, he had 
had 60 percent of his stomach removed, was presently on 
medication for his stomach and nervousness, and was 
frequently treated for hypotension.

The veteran had a personal hearing at the RO in January 1972.  
He testified that he weighed about 142 or 143 pounds; that he 
had to stick to a bland diet; that he ate six times a day; 
that a "little infection" had recently been found in the 
lower part of his stomach; that he was bothered "day in and 
day out" with gas and indigestion; that his stomach got in a 
knot and "soured up" on him; and that it "kicks my nerves 
up on me".  He stated that he had anxiety attacks as a 
result of his prolonged illness.  He denied vomiting or 
passing blood, but reported occasional diarrhea.  He also 
reported feeling weak, and said that he had dizziness "all 
the time".  He reported that he "blacked out" from his 
"sugar count running up".  He also said that he took Maalox 
all the time, and that he took Valium as well.  He stated 
that he had gotten to where he couldn't hardly make it to 
work some days, and that when he did he came back "flopped 
out".  He testified that he worked as a welder with the TVA, 
that he had done so since January 1971, and that he had lost 
"several days" from work.  (He testified that he had missed 
about five days from work for reasons unrelated to his 
stomach disability.  More specifically, to attend to fire 
damage that had been done to his home in November 1971.)  He 
acknowledged that construction work was, by nature, not 
permanent, but stated, "I'm liable to have to quit my job 
tomorrow, I mean that's just how bad I've gotten as far as 
maintaining a job".  He also testified that that his 
condition had cost him because it made him undependable; he 
was sick, missed work, could not work overtime, and would be 
"the first one laid off".   He indicated that he had not 
had a well day since returning from Korea.

During the hearing, the veteran submitted an affidavit from a 
Dr. Mooney Jacobs, dated in October1971.  The affidavit shows 
that the veteran at that time complained of indigestion and 
discomfort in the upper abdomen.  He also complained that 
"food runs right through him".  On physical examination, he 
was tender in the upper abdomen.  The diagnosis was 
postoperative subtotal gastrectomy.

The veteran also submitted a memorandum from the TVA, dated 
in December 1971.  The memorandum shows that the veteran was 
given a warning for unapproved absence because he had had 19 
unexcused absences from work since February 1971.  Eight of 
his absences were in November 1971 (the month the veteran 
reported absences due to a fire at his home).  According to 
the memorandum, he also reported late to work on 10 occasions 
(once in November 1971) and left work early on 7 occasions 
(three times in November 1971).

In July 1972, a National Service Officer sent the veteran a 
letter describing the type of evidence that would be helpful 
to his case.  It was noted that the veteran needed a 
statement completed by a physician indicating that his post-
gastrectomy syndrome(s) were "severe, associated with 
n[au]sea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia".    It was also noted that it would 
be very helpful for the physician to indicate in his opinion 
that the disabilities rendered the veteran unemployable.

Later that same month, VA received a statement from one of 
the veteran's coworkers.  The coworker stated that the 
veteran stayed nauseated very frequently; that he had to eat 
four or five times daily; and that his working ability was 
limited.  The coworker asserted that the veteran was "under 
paid on disability" at 20 percent, and that "100% would not 
[be] too much".

A statement, dated in July 1972, was received from the person 
who had been the veteran's immediate supervisor since January 
1971.  The supervisor stated that he personally knew that the 
veteran had lost considerable time from his job due to his 
service-connected disability.  It was also noted that the 
veteran had to eat four to five times a day.  The supervisor 
stated, "I know that he has stayed on the job when he was 
too sick to work . . . I would like to recommend that his 
record be checked as to why this veteran is not receiving 
more than 20% disability".

A medical certificate from Dr. Jacobs, also dated in July 
1972, shows that the veteran complained of indigestion, 
nausea, pain in the upper abdomen, weakness, sweating, and 
weight loss.  He also complained that food ran right through 
him.  On physical examination, he was tender in the upper 
abdomen.  His blood pressure was 120/80.  A GI series 
revealed a postoperative subtotal gastrectomy with Billroth I 
type anastomosis without definite ulceration or other 
abnormality.  The final diagnosis was postoperative subtotal 
gastrectomy with dumping syndrome.

In October 1972, the veteran's representative at the time 
submitted a VA Form 1-646.  The representative argued that 
the veteran suffered from severe residuals of subtotal 
gastrectomy, and that an increased rating would be in order.

In December 1972, the veteran wrote to the Board.  Among 
other things, he asked that his appeal be decided on the 
information in the record, and that it not be sent back to 
the RO for any additional information.

Based on a review of the foregoing evidence, the Board, by a 
decision entered in January 1973, denied the veteran's appeal 
for a rating in excess of 20 percent for postoperative 
residuals of subtotal gastrectomy.  With regard to weight 
loss, the Board noted that the veteran had weighed 144 pounds 
at the time of his separation from service; 150 pounds in 
1952; 145 pounds in 1968; and 148 pounds in 1964.  The Board 
found that the veteran's disability was manifested by 
continuous mild manifestations consisting of gas, 
indigestion, feeling of fullness, epigastric tenderness, and 
occasional diarrhea and nausea, but that there was no 
vomiting, weight loss, anemia, or evidence of a dumping 
syndrome.  The Board also found that GI series disclosed no 
definite ulceration, and postoperative residuals which were 
functioning well.  Accordingly, an evaluation in excess of 20 
percent under Diagnostic Code 7308 was not warranted.

In February 1974, the veteran petitioned VA for an 
"administrative review" of the Board's January 1973 
decision.  He stated that he had to eat six meals a day; that 
he got dizzy and sometimes passed out if he missed a meal; 
and that he was unable to drink liquids with meals because 
the liquids caused food to prematurely "dump" into his 
large intestine before being digested properly.  He reported 
that when this "dumping" occurred, his sugar count got 
extremely high, and he became sweaty and extremely nervous.  
He indicated that he found it increasingly difficult to work 
as a result of these conditions, and that they were "having 
a severe impact on my nervous condition".

In March 1974, VA responded to the veteran's petition.  He 
was informed there was no provision in law that allowed for 
an administrative review of the Board's decision, but that he 
could apply to have the Board reconsider its decision.  It 
was also suggested that he might wish to reopen his claim by 
furnishing VA with evidence of his current gastrointestinal 
pathology or manifestations.

The next communication received from the veteran was a 
statement dated in September 1986.  He asked that he be 
considered for an increased evaluation for his service-
connected stomach condition, and attached statements from two 
physicians to support his claim.  One of those physicians 
indicated that he had treated the veteran for difficulties 
with arthritis.  The other physician, Dr. Jacobs, indicated 
in one statement, dated in September 1986, that he had 
treated the veteran since 1970 for complaints related to his 
stomach-mainly epigastric pain-made worse by stress from 
any cause.  Dr. Jacobs reported that the veteran had had a 
subtotal gastrectomy, that he had been treated for several 
years for possible marginal ulcer disease, that he started 
having problems with his hips in 1974, and that he developed 
degenerative joint disease in his hips and had problems with 
his knees, back, and cervical spine.  A separate statement 
signed by Dr. Jacobs indicated that he had seen the veteran 
in December 1984 with complaints of epigastric pain, worse 
when under stress.  Examination at that time revealed 
epigastric tenderness, and the diagnosis was subtotal 
gastrectomy.  It was also noted that the veteran had a 
questionable marginal ulcer from stressful working 
conditions.

When the veteran was examined for VA compensation purposes in 
November 1986, he complained of constant/chronic abdominal 
pain/discomfort, chronic gastroenteritis, nausea, anorexia, 
and episodes of "dumping syndrome" followed by 
constipation.  He denied GI bleeding since the time of the 
surgery in 1964.  On physical examination, his abdomen was 
soft with voluntary guarding.  There was mild, diffuse 
epigastric tenderness, negative rebound, and positive bowel 
sounds.  The pertinent diagnostic assessment was subtotal 
gastrectomy with duodenal ulcers.  The examiner indicated 
that there was no active bleeding ulcer disease, but that the 
veteran had a severe history of ulcer disease with some 
abdominal discomfort.  A GI series revealed that the veteran 
was status post Billroth I procedure.  The esophagus and 
remainder of the stomach and duodenum were otherwise 
unremarkable.

By a decision entered in December 1986, the RO confirmed and 
continued the veteran's prior 20 percent evaluation for 
postoperative residuals of duodenal ulcer.

In March 1987, the veteran wrote the RO "concerning my 
physical handicap which has resulted in loss of my job".  He 
reported that he had been employed by the TVA as a welder, 
that problems with his stomach and arthritis had worsened 
over the past three years such that he had not reported to 
work regularly, and that he was fired in July 1986 due to 
excessive absences.  He stated that he had suffered with his 
stomach problem for 30 years, that he suffered with arthritic 
problems for 15 years, that he had not been able to seek 
employment since July 1986, and that he was in dire need of a 
"raise" in his service-connected disability compensation.

Received with the veteran's statement were reports from the 
TVA and two physicians.  The report from TVA showed that the 
veteran's employment was terminated in July 1986 as a result 
of unapproved absences.  The report from one of the 
physicians, Donald H. Slappey, M.D., dated in December 1986, 
listed the veteran's diagnoses as degenerative intervertebral 
disc disease of the cervical spine; degenerative arthritis of 
the lumbar spine; history of gastric resection; chronic 
duodenal ulcer disease; and degenerative arthritis of both 
hips.  Dr. Slappey indicated that bilateral total hip 
arthroplasties had been recommended.  The report from the 
second physician, Dr. Jacobs, showed that the veteran was 
seen in March 1987 with complaints of nausea, pain, and 
dumping syndrome.  The veteran reported that he had lost 
eight to ten pounds, that he had not been able to work for 
the past ten months, that he took antacids "all the time", 
and that he took Valium for nerves and stress from stomach 
and hip pain.  It was noted that had had ulcer disease since 
the early 1950's; that he had had a partial gastrectomy in 
1964, with treatment since for dumping syndrome and possible 
marginal ulcer disease; that he started having hip and knee 
problems in 1974; that he needed a total hip replacement 
surgery; and that he had been treated for nerves on and off 
since the 1950's.  It was also noted that when he was under 
stress and not able to eat, he got reflux into his esophagus 
and had hypoglycemic episodes due to lack of food.  Dr. 
Jacobs listed the veteran's diagnoses as moderately severe 
dumping syndrome; mild to moderate malnutrition; severe 
degenerative arthritis, especially of the hips; and moderate 
stress syndrome.

By a decision entered in March 1987, the RO again confirmed 
and continued the veteran's prior 20 percent evaluation.  The 
veteran appealed to the Board.  In his substantive appeal, 
dated in June 1987, he stated that he continued to have 
"stomach dumping" after meals with diarrhea; that he 
continued to have nervousness, weakness, and sweating along 
with episodes of diarrhea; that he had numbness in his 
fingers and feet; that he had a dull ache in his stomach and 
tightness in his chest;  and that he had lost weight.  He 
reported that he started having problems with arthritis in 
1968, but that he had been unable to tolerate drugs for 
arthritis due to his stomach problems.  He stated, "Due to 
my long history of [u]lcer [d]isease and nervous problems and 
my stomach not being able to tolerate arthritic medicine as 
prescribed, each condition has aggravated and worsened the 
other.  I am asking for a 40% increase in service connected 
disability along with my present rating of 20% for a total . 
. . 60% disability rating."

In July 1987, the veteran submitted a Disability 
Determination and Transmittal from the Social Security 
Administration (SSA).  The document shows that the veteran 
was found to be disabled from July 1986, with a primary 
diagnosis of osteoarthritis of both hips.

In September 1987, the veteran's then representative argued 
that recent medical reports showed that the veteran's post-
gastrectomy syndrome was more severely disabling, and that 
the veteran should be re-examined.  It was noted that the 
veteran's symptomatology included moderately severe dumping 
syndrome, mild to moderate malnutrition, nausea, and weight 
loss.

The veteran was thereafter examined for VA compensation 
purposes in October 1987.  He reported a history of dumping 
syndrome since the time of his subtotal gastrectomy in 1964.  
He complained that certain types of foods gave him diarrhea, 
reported occasional discomfort in the stomach, and described 
cold sweats and increased heart rate after eating.  He stated 
that he had not been working since July 1986, and that he had 
been eating more often since then.  It was noted that there 
was no history of vomiting, hematemesis, loss of weight, or 
blood in the stool.  His present medications included 
Tagamet, Valium, and arthritis medications.  On physical 
examination, he weighed 147.6 pounds.  there was a well-
healed midline vertical surgical incisional scar extending 
from the xiphisternum to the umbilicus, and slight tenderness 
in the epigastric region.  There were no masses, bowel sounds 
were normal, and the stool was negative for blood.  A GI 
series revealed a status post subtotal gastrectomy with 
gastroenterostomy without any demonstrable abnormalities.  
The final diagnostic assessments were (1) status post 
subtotal gastrectomy with gastroenterostomy, and (2) dumping 
syndrome.

The veteran submitted another substantive appeal in February 
1988.  He recounted the history of his disability in some 
detail.  He asserted that he was 55 years old, that he was 
required to eat six meals per day as a result of his service-
connected condition, and that that sort of frequency of 
eating was incompatible with "most jobs".  He reported that 
he had suffered with the condition, including restricted 
activity with family and friends, and that his condition had 
cost him his job with the TVA.  He stated, "I will greatly 
appreciate your careful consideration to evaluate my claim 
for 40% or more increase in disability benefits".

In March 1988, the veteran's representative at the time 
submitted a VA Form 1-646.  The representative, among other 
things, argued that the veteran had slight tenderness in the 
epigastric region on examination; that he had to eat six 
times per day; that he had a dumping syndrome; that he could 
not tolerate certain types of food; that he was taking 
Tagamet, Valium, and arthritic medications; and that his 
disability had affected his employment to the extent that he 
had not been working since July 1986.  It was noted that the 
veteran contended that, "due to his long history of ulcer 
disease and a nervous problem and his stomach not being able 
to tolerate arthritic medication[,] that his condition has 
been aggravated and worsened through the years".

Additional written argument was presented in April 1988.  The 
veteran's then representative noted the veteran's 
contentions, and argued that a higher evaluation was 
warranted "since he has weight loss, malnutrition, pain that 
is not relieved by ulcer therapy, frequent vomiting, [and] 
weight loss . . . productive of impairment of his health".  
It was also noted that it was necessary for him to eat 
several small meals a day, and that he had diarrhea after 
each meal.

Based on a review of the foregoing evidence, the Board, by a 
decision entered in June 1988, increased the rating for the 
veteran's postoperative residuals of subtotal gastrectomy 
from 20 to 40 percent under Diagnostic Code 7308.  The Board 
found that his disability was manifested by mild anemia and 
dumping syndrome and was moderately disabling.

II.  Legal Analysis

The veteran seeks revision or reversal of the Board's March 
1966, January 1973, and June 1988 decisions on grounds of 
CUE.  He and his representative have advanced several 
arguments in this regard, which can be summarized as follows:

(1)  The evidence of record at all relevant times 
supported the assignment of (a) at least a 60 
percent disability rating under Diagnostic Code 
7308, (b) an extra-schedular rating, and/or (c) a 
total rating based on individual unemployability 
(TDIU).  As early as 1952, the evidence of record 
showed that the veteran's digestive condition was 
so severe that it required frequent 
hospitalizations and caused marked interference 
with employment.  And most definitely by 1966, 
the lay and medical evidence of record reflected 
that the veteran's post-gastrectomy syndrome 
caused nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

(2)  The Board did not adjudicate the veteran's 
"obvious" claim for secondary service connection 
for his psychiatric condition.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2003).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2003).  In order to prevail on such a motion, the 
veteran must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2003).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. 
§ 20.1403(d)(2).

A.  Increased Schedular Rating

Looking to the facts of the present case, with regard to 
argument (1)(a), above, the Board notes that the VA criteria 
employed for rating postgastrectomy syndromes were static 
during the time frames here at issue.  At all times here 
relevant, the condition was evaluated as follows:

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . .60 percent.

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight 
loss . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . 40 percent.

Mild; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or 
continuous mild manifestations . . . 20 percent.

See 38 C.F.R. § 4.114, Diagnostic Code 7308 (1987); 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (1972); Schedule for Rating 
Disabilities, 29 Fed. Reg. 6,717, 6,745 (May 22, 1964) 
(Diagnostic Code 7308).

Applying the foregoing criteria to the facts as they existed 
at the time, the Board finds that it did not commit CUE in 
March 1966 when it disallowed the veteran's claim for a 
rating in excess of 20 percent for postoperative residuals of 
subtotal gastrectomy.  The evidence of record at the time of 
the March 1966 decision showed that, following the veteran's 
surgery in February 1964, his gastrointestinal symptoms were 
variously reported to include sour stomach, abdominal pain 
and tenderness, chest pain, excessive gas, bloating spells, 
profuse sweating after eating, fluttering of the heart, 
weakness, dizziness, tremor, low blood pressure, fainting 
spells, passing mucus through the bowels, and intermittent 
constipation.  There was also evidence that he appeared 
undernourished and thin in January 1965, and that he lost 
time from work.  However, the record also contained evidence 
which suggested that his condition may not have been any more 
than mildly disabling.  For instance, there was evidence 
showing that he reported obtaining some relief from 
medication, that he denied vomiting and bleeding, that he was 
well nourished and did not appear particularly ill in 
September 1964, and that he did not appear to be too much 
underweight in September 1965.  Indeed, with regard to his 
weight, the record showed that it had remained relatively 
stable since service-with actual measurements ranging from 
about 144 to 150 pounds over that time frame-and that he 
weighed 148 pounds in September 1965 (four pounds more than 
he weighed at the time of his separation from service, and 
three pounds more than he weighed in January 1958, prior to 
the subtotal gastrectomy).   In addition, there was no 
allegation or evidence of diarrhea.  Consequently, under the 
circumstances, given the lack of any indication of diarrhea, 
and the evidence tending to show that the veteran's 
disability was not manifested by sustained weight loss, the 
Board's conclusion-to the effect that the veteran's 
condition was "mild" and did not satisfy the requirements 
for a higher evaluation-was a supportable one.  See 38 
C.F.R. § 4.112 (1965) (minor weight loss or greater losses of 
weight for periods of brief duration are not considered of 
importance in rating; rather, weight loss becomes of 
importance where there is an appreciable loss which is 
sustained over a period of time).  Stated another way, the 
Board cannot conclude that the evidence extant at the time of 
the March 1966 decision undebatably compelled the assignment 
of a schedular rating in excess of 20 percent.

Turning to the decision entered in January 1973, the Board 
likewise finds that that decision did not contain CUE.  The 
evidence extant at the time of the January 1973 decision 
showed that, since 1971, the veteran's gastrointestinal 
symptoms were variously reported to include 
pain/discomfort/tenderness in the abdomen/stomach, epigastric 
fullness, indigestion, gas pains, sour stomach, nausea, 
belching, chest pain, occasional syncope, poor appetite, 
constipation, weakness, sweating, and dizziness.  In 
addition, contrary to what the Board concluded in January 
1973, there was some evidence of occasional vomiting and 
dumping syndrome.  (The veteran complained of occasional 
vomiting during his VA examination in May 1971, and Dr. 
Jacobs' medical certificate of July 1972 contained a 
diagnosis of dumping syndrome.)  However, here again there 
was also evidence of record that tended to show that the 
condition may not have been disabling enough to be properly 
classified as "moderate" or "severe".  For instance, the 
evidence showed that there was no history of melena or 
hematemesis, and it was noted in May 1971 that he weighed 155 
pounds (seven pounds more than he had weighed in September 
1965).  In addition, there was again no allegation or 
evidence of diarrhea.  (Although reports of record dated in 
1971 and 1972 show that the veteran reported that "food ran 
right through him", it is at the very least possible that 
the veteran was referring to his "dumping syndrome", which 
is reportedly the result of food moving quickly through his 
stomach and into his large intestine; no specific mention was 
made of diarrhea per se).  Nor was there evidence of anemia.  
Accordingly, even if the Board erred in concluding that his 
disability was not manifested by vomiting or a dumping 
syndrome in January 1973, it does not appear that the error 
rose to the level of CUE.  That is to say, given the lack of 
any indication of diarrhea, and the evidence tending to show 
that the veteran had actually gained weight since 1965, the 
Board cannot now conclude that the evidence extant at the 
time of the January 1973 decision undebatably compelled the 
conclusion that his disability was more than "mildly" 
disabling.

Nor did the Board commit CUE when it found that the veteran 
was entitled to a 40 percent rating for postoperative 
residuals of subtotal gastrectomy, and no higher, in June 
1988.  The evidence of record at that time showed that the 
veteran's gastrointestinal symptoms were variously reported 
to include constant/chronic epigastric and abdominal 
pain/tenderness, chest pain, nausea, anorexia, moderately 
severe dumping syndrome, weakness, sweating, increased heart 
rate after eating, constipation, and mild to moderate 
malnutrition.  Notably, his symptoms were also reported to 
now include diarrhea, and there was some objective evidence 
of weight loss as well (the record shows that the veteran's 
weight was noted to be 147.6 pounds in October 1987).  Still, 
he denied current GI bleeding, vomiting, and hematemesis 
and-as noted above-the physicians who examined him 
described his malnutrition as only "mild to moderate" and 
his dumping syndrome as only "moderately severe".  
Accordingly, under the circumstances, it would appear that 
there was a plausible basis for the Board's conclusion in 
June 1988 that the veteran's overall condition was 
"moderately," rather than "severely", disabling, and that 
a rating in excess of 40 percent was therefore unwarranted.

B.  Extra-schedular Evaluation

With regard to argument (1)(b), above, the Board notes that 
the assignment of extra-schedular evaluations is governed by 
38 C.F.R. § 3.321(b).  At all times here relevant, that 
subsection provided, in pertinent part, as follows:

To accord justice . . . to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve 
on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

See, e.g, 38 C.F.R. § 3.321(b) (1987); 38 C.F.R. § 3.321(b) 
(1972); 38 C.F.R. § 3.321(b) (1964).

In this regard, the Board notes, first, that none of the 
challenged decisions actually addressed the question of the 
veteran's entitlement to an extra-schedular evaluation.  
Accordingly, it appears that those decisions may not contain 
a "final disallowance" of that issue which is subject to 
revision on the basis of CUE.  See, e.g., Norris v. West, 
12 Vet. App. 413, 422 (1999) (a "failure to adjudicate" a 
claim is not a "final disallowance" subject to review for 
CUE).

However, even assuming that a claim for an extra-schedular 
rating was addressed and disallowed by the Board-implicitly, 
as part and parcel of the veteran's claim for an increased 
rating-the Board finds that such a "disallowance" was not 
the product of CUE.
 
First, although the veteran's representative contends that 
the veteran's condition required "frequent" 
hospitalizations, the record reflects that the veteran was 
actually hospitalized on very few occasions, to include 
periods of hospitalization in April/May 1962 and 
February/March 1964.

Second, while the record contains many references indicating 
that the veteran's disability adversely impacted on his 
employment, the evidence as a whole tends to show that he 
nevertheless maintained gainful employment with the TVA-
albeit with difficulty-up until July 1986, when the combined 
effects of service- and non-service-connected disabilities 
(namely, osteoarthritis) rendered him unable to work.  When 
the veteran was hospitalized in 1962, for instance, he 
reported that he had been working steadily since his 
discharge from service, even while suffering "terrific 
agonies" with his stomach.  Indeed, even immediately 
following his surgery in 1964, it was noted that he was 
disabled for work, from a medical standpoint, only for a 
period of "several weeks".  Other evidence of record, 
including statements from the veteran's employer, dated in 
July 1965 and July 1972, suggests that while the veteran did 
lose time from work, he successfully maintained his position 
with the TVA by overcoming the adverse effects of his 
disability and performing work "when he wasn't able . . .."  
Further, the veteran conceded at the time of his hearing in 
January 1972 that his line of work was, by nature, not 
permanent.  Reasonably, then, at least part of his 
"unemployment" could have been attributable to the nature 
of his occupation.  Accordingly, in light of the foregoing, 
and given that "marked interference with employment" is a 
legal term of art, subject to varying interpretations, the 
Board finds that it cannot properly be said that the record 
in March 1966, January 1973, and/or June 1988 demonstrated a 
level of interference with employment that compelled a 
finding of "marked" interference.  Stated another way, it 
is not absolutely clear from the record that, had the Board 
addressed the extra-schedular rating issue, a higher rating 
would have been granted.  Accordingly, because it is not 
clear that a different result would have ensued, the error 
complained of cannot be properly considered "clear and 
unmistakable."

C.  TDIU

With regard to argument (1)(c), above, the Board notes that 
awards of TDIU are governed, in part, by 38 C.F.R. § 4.16.  
At all times here relevant, that subsection provided, in 
pertinent part, that total disability ratings for 
compensation could be assigned, where the schedular rating 
was less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there was only one 
such disability, the disability must have been ratable at 60 
percent or more.  See 38 C.F.R. § 4.16 (1987); 38 C.F.R. 
§ 4.16 (1972); Schedule for Rating Disabilities, 29 Fed. Reg. 
6,717, 6,719 (May 22, 1964) (§ 4.16).

In 1975, section 4.16 was amended to provide that TDIU could 
also be granted on an extra-schedular basis.  See Schedule 
for Rating Disabilities, 40 Fed. Reg. 42,535 (Sept. 15, 
1975).  The amendment provided, in pertinent part, as 
follows:

It is the established policy of the [VA] that all 
veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension 
Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) 
of this section.

See also 38 C.F.R. § 4.16(b) (1987).

In the present case, the Board finds that it was not CUE for 
the Board to fail to award the veteran TDIU in March 1966, 
January 1973, and/or June 1988.  Inasmuch as the Board did 
not adjudicate the issue of entitlement to TDIU in those 
decisions, those decisions do not contain a "final 
disallowance" of such a claim, subject to revision on the 
basis of CUE.  See, e.g., Norris, 12 Vet. App. at 422.  
Accordingly, the veteran's motion cannot be granted on this 
basis.

D.  Service Connection for a Psychiatric Condition

Similarly, with regard to argument (2), above, the Board 
finds that it was not CUE for the Board to fail to adjudicate 
a claim for secondary service connection for a psychiatric 
disorder in March 1966, January 1973, and/or June 1988.  As 
noted previously, a claim of CUE cannot be premised on a 
"failure to adjudicate".  See Norris, supra.

E.  Conclusion

In sum, the Board notes that the determinative question in 
this case is not whether it would have been reasonable for an 
adjudicator to have granted a higher rating for the veteran's 
gastrointestinal disability at the time of the challenged 
decisions.  Rather, the question at this stage is whether, 
given the law extant at the time, and the evidence actually 
of record, it is absolutely clear that a different result 
should have ensued.  38 C.F.R. § 20.1403(c) (2003).  Here, 
for all of the foregoing reasons, the Board must answer that 
question in the negative.  The motion is denied.


ORDER

The motion is denied.



                       
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2






